Citation Nr: 1113207	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-48 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify you if further action is required on your part.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim for a compensable rating for bilateral hearing loss.

The Board notes that, since the RO issued the most recent statement of the case in November 2010, additional relevant evidence has been associated with the claims file that was received, to include a private audiogram dated in January 2011.  However, no waiver of initial RO review has been submitted; therefore, on remand, the RO/AMC must consider this new evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2010).

In addition, in November 2009, the Veteran presented for a VA audiological consultation.  On that occasion, the audiologist documented some audiological findings, but stated, "see QUASAR ROES audiogram."  However, the referenced audiogram has not been associated with the claims file.  The referenced audiogram should be requested upon remand.  

The Board also notes that the May 2010 VA examination appears to have provided conflicting information concerning the Veteran's speech recognition score for the left ear.  When providing the specific speech recognition score, the examiner noted it was 90 percent.  However, in providing the description of the speech recognition score performance, it was noted that the left ear was 80 percent.  As the percentages for the right ear are consistent in both portions of the examination, it is unclear whether the findings for the left ear have been reported correctly.  Accordingly, clarification is necessary.  In addition, the private audiogram from 2011 appears to show puretone thresholds that are worse than noted on the 2010 VA examination.  Thus, a new VA examination should be scheduled.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain audiological treatment records from the VA Outpatient Clinic in Rochester, New York dating since March 2010.  In addition, obtain the report of the "QUASAR ROES audiogram" referred to in the November 2009 VA audiological consultation report.  If the report is not available, the claims file should be annotated as such and the Veteran notified of the inability to obtain that report. 

2. Schedule the Veteran for a VA audiological examination to determine the extent of his bilateral 

hearing loss disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.  

In addition, following review of the claims file and examination of the Veteran, the examiner should attempt to clarify the speech recognition scores provided for the left ear on the May 2010 VA audiological examination.  Specifically, the examiner should indicate whether the correct percentage for the left ear speech recognition score was 80 percent or 90 percent.  A rationale for all opinions expressed should be provided.

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



